        Case 2:14-cr-00128-JCM-PAL Document 59
                                            60 Filed 09/21/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7   Attorney for Tony Nivongso

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:14-cr-00128-JCM-PAL
12                 Plaintiff,                            STIPULATION TO CONTINUE
                                                         REVOCATION HEARING
13          v.
                                                         (Seventh Request)
14   TONY NIVONGSO,
15                 Defendant.

16
17          IT   IS    HEREBY        STIPULATED         AND      AGREED,   by    and   between
18   Christopher Chiou, Acting United States Attorney, and Brian Y. Whang, Assistant United
19   States Attorney, counsel for the United States of America, and Rene L. Valladares, Federal
20   Public Defender, and Raquel Lazo, Assistant Federal Public Defender, counsel for
21   Tony Nivongso, that the Revocation Hearing currently scheduled on October 15, 2021 at 10:00
22   am, be vacated and continued to a date and time convenient to the Court, but no sooner than
23   one-hundred and twenty (120) days.
24          This Stipulation is entered into for the following reasons:
25
26
         Case 2:14-cr-00128-JCM-PAL Document 59
                                             60 Filed 09/21/21 Page 2 of 3




 1          1.     The supervised release petition alleges a new violation which is pending before
 2   Judge Boulware in Case No. 2:19-323-RFB-NJK. Defense counsel cannot proceed on the
 3   current revocation hearing without resolving the new case.
 4          2.     The parties litigated a motion to suppress in the new case. The motion has been
 5   fully briefed since April 20, 2021 and remains pending. Additional time is needed for Judge
 6   Boulware to rule on the motion.
 7          3.     The defendant is in custody and agrees with the need for the continuance.
 8          4.     The parties agree to the continuance.
 9          This is the seventh request for a continuance of the revocation hearing.
10          DATED this 21st day of September 2021.
11
12    RENE L. VALLADARES                             CHRISTOPHER CHIOU
      Federal Public Defender                        Acting United States Attorney
13
14       /s/ Raquel Lazo                                /s/ Brian Y. Whang
      By_____________________________                By_____________________________
15    RAQUEL LAZO                                    BRIAN Y. WHANG
      Assistant Federal Public Defender              Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
                                                     2
        Case 2:14-cr-00128-JCM-PAL Document 59
                                            60 Filed 09/21/21 Page 3 of 3




 1                                UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:14-cr-00128-JCM-PAL
 4
                     Plaintiff,                       ORDER
 5
            v.
 6
     TONY NIVONGSO,
 7
                     Defendant.
 8
 9
10          IT IS ORDERED that the revocation hearing currently scheduled for Friday, October

11                                                        February 18, 2022
     15, 2021 at 10:00 a.m., be vacated and continued to _________________________ at the hour

12   of 10:00 a.m.

13          DATED September
                  this ___ day of
                               21,September
                                   2021. 2021.

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
